Exhibit 10.4

 

SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between
EARTHLINK, INC., a Delaware corporation (the “Company”), and JOSEPH M. WETZEL
(referred to herein as “You”) is entered into on October 19, 2011.  This
Agreement amends, restates and supersedes the Amended and Restated Employment
Agreement between the Company and you dated December 30, 2008 (the “Previous
Agreement”).

 

RECITALS

 

1.                                       The Company is engaged in the business
of providing integrated communication services and related value added services
to individual consumers and business customers throughout the States of the
United States; and

 

2.                                       The Company has determined that, in
view of Your knowledge, expertise and experience in the integrated communication
services and related value-added services industries, Your services as the
President and Chief Operating Officer of the Company are of great value to the
Company, and accordingly, the Company desires to enter into this Agreement with
You on the terms set forth herein in order to secure Your services; and

 

3.                                       You desire to continue to serve as the
President and Chief Operating Officer of the Company on the terms set forth in
this Agreement; and

 

4.                                       The Company and You now desire to amend
and restate the Previous Agreement, as set forth herein.

 

NOW, THEREFORE, in consideration of Your employment by the Company, the above
premises and the mutual agreements hereinafter set forth, You and the Company
agree as follows:

 

1.                                      Definitions.

 

(a)                         “Affiliate” means any trade or business with whom
the Company would be considered a single employer under Sections 414(b) or
414(c) of the Code (except that for purposes of determining Your Termination of
Employment, the language “at least fifty percent (50%)” shall be used instead of
“at least eighty percent (80%)” each place it appears in Sections 414(b) or
414(c) of the Code).

 

(b)                        “Beneficial Ownership” means beneficial ownership as
that term is used in Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended.

 

(c)                         “Business Combination” means a reorganization,
merger or consolidation of the Company.

 

(d)                        “Business of the Company” means the business of
providing integrated communication services and related value added services to
individual consumers and business customers.

 

--------------------------------------------------------------------------------


 

(e)                         “Cause” means (i) Your commission of any act of
fraud or dishonesty relating to and adversely affecting the business affairs of
the Company; (ii) Your conviction of any felony; or (iii) Your willful and
continued failure to perform substantially Your duties owed to the Company after
written notice specifying the nature of such non-performance and a reasonable
opportunity to cure such non-performance.  No act or omission shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Company.

 

(f)                           “Change in Control Event” of the Company means the
occurrence of any of the following events:

 

(1)                                  The accumulation in any number of related
or unrelated transactions by any Person of Beneficial Ownership of more than
fifty percent (50%) of the combined voting power of the Company’s Voting Stock;
provided that for purposes of this subparagraph (1), a Change in Control Event
will not be deemed to have occurred if the accumulation of more than fifty
percent (50%) of the voting power of the Company’s Voting Stock results from any
acquisition of Voting Stock (a) by the Company, (b) by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Affiliate, or
(c) by any Person pursuant to a Business Combination that complies with clauses
(a) and (b) of subparagraph (2) below; or

 

(2)                                  Consummation of a Business Combination,
unless, immediately following that Business Combination, (a) all or
substantially all of the Persons who were the beneficial owners of Voting Stock
of the Company immediately prior to that Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then outstanding
shares of common stock and more than fifty percent (50%) of the combined voting
power of the then outstanding Voting Stock entitled to vote generally in the
election of directors of the entity resulting from that Business Combination
(including, without limitation, an entity that as a result of that transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to that
Business Combination, of the common stock and Voting Stock of the Company, and
(b) at least sixty percent (60%) of the members of the Board of Directors of the
entity resulting from that Business Combination holding at least sixty percent
(60%) of the voting power of such Board of Directors were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board of Directors providing for that Business Combination and as
a result of or in connection with such Business Combination, no Person has a
right to dilute either of such percentages by appointing additional members to
the Board of Directors or otherwise without election or other action by the
stockholders; or

 

2

--------------------------------------------------------------------------------


 

(3)                                  A sale or other disposition of all or
substantially all of the assets of the Company, except pursuant to a Business
Combination that complies with clauses (a) and (b) of subparagraph (2) above; or

 

(4)                                  Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with clauses (a) and (b) of subparagraph 2
above.

 

(g)                        “Code” means the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder.

 

(h)                        “Company” shall mean EarthLink, Inc.

 

(i)                            “Confidential Information” means any and all
non-public information concerning, relating to and/or in the possession of the
Company and/or its Affiliates and/or the Business of the Company treated as
confidential or secret by the Company and/or its Affiliates (that is, such
business information is subject to efforts by the Company and/or its Affiliates
that are reasonable under the circumstances to maintain its secrecy) that does
not constitute a Trade Secret, including, without limitation, information
concerning the Company’s or an Affiliate’s financial position and results of
operations (including revenues, assets, net income, etc.), annual and long range
business plans, product and service plans, marketing plans and methods, employee
lists and information, in whatever form and whether or not computer or
electronically accessible.

 

(j)                            “Eligible Earnings” has the same meaning given to
that term in the Company’s bonus plan and payroll policies.

 

(k)                         “Good Reason” means, with respect to Your
Termination of Employment, any of the following acts or omissions that are not
cured within thirty (30) days after written notice of such act or omission is
delivered to the Company, the Chief Executive Officer, the Chairman of the Board
of Directors and the Chairman of the Leadership and Compensation Committee of
the Board of Directors (which notice must be given no later than ninety (90)
days after the initial occurrence of such event):

 

(1)                                  without Your express written consent
(i) the assignment to You of any duties materially inconsistent in any respect
with Your position, authority, duties or responsibilities as contemplated by
Section 2, (ii) the requirement by the Company that You report to any officer or
employee other than directly to the Chief Executive Officer or the Board of
Directors of the Company, (iii) any other action by the Company that results in
a significant diminution in such position, authority, duties or
responsibilities; provided, however, that, without limiting the foregoing, the
occurrence more than twelve (12) months following the effective date of this
Agreement of a Non-Public Change in Control Event (regardless of your consent
thereto) shall in and of itself be deemed to result in a significant diminution
in your position, authority, duties and/or responsibilities as contemplated by
Section 2 (however, the occurrence of a Non-Public Change in Control Event
within twelve (12) months following the effective date of this

 

3

--------------------------------------------------------------------------------


 

Agreement shall be deemed not to result in such significant diminution); or
(iv) any failure by the Company to comply in any material respect with any of
the provisions of Sections 4(a), (b) and (d) of this Agreement;

 

(2)                                  without Your express written consent, any
requirement by the Company that You be based more than thirty-five (35) miles
from the location where You were based immediately prior to the date of this
Agreement, except for travel on the Company’s business that is required or
necessary to the performance of Your job and substantially consistent with Your
business travel obligations prior to the date of this Agreement; or

 

(3)                                  any notice given by the Company pursuant to
Section 3 of this Agreement of its intent not to extend the Term of this
Agreement, but only if You have not also given notice of non-extension of the
Term; or

 

(4)                                  any breach by the Company of any other
material provision of this Agreement.

 

A termination by You shall not constitute termination for Good Reason unless You
resign within two (2) years after the initial occurrence of such uncured event.

 

(l)                            “Incumbent Board” means a Board of Directors
consisting of individuals who either are (a) members of the Company’s Board of
Directors on the date hereof or (b) members who become members of the Company’s
Board of Directors subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least
sixty percent (60%) of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
that Person is named as a nominee for director, without objection to that
nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Securities Exchange Act of
1934, as amended) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors.

 

(m)                      “Non-Public Change in Control Event” means any Change
in Control Event that is not a Public Change in Control Event.

 

(n)                        “Person” means any individual, entity or group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended.

 

(o)                        “Public Change in Control Event” means any Change in
Control Event as defined in clause (f) above where (i) the Person that
accumulates Beneficial Ownership of more than fifty percent (50%) of the
combined voting power of the Company’s Voting Stock has, or such Person is a
direct or indirect subsidiary of a Person that has, a class of common stock (or
depositary receipts or other certificates representing common equity interests)
traded on a U.S. national securities exchange or quoted on NASDAQ or another
established over-the-counter trading market in the United States or which will
be so

 

4

--------------------------------------------------------------------------------


 

traded or quoted when issued or exchanged in connection with such Change in
Control Event or (ii) upon the consummation of such Change in Control Event, the
Voting Stock of the Company will remain trading on a U.S. national securities
exchange or quoted on NASDAQ or another established over-the-counter trading
market in the United States.

 

(p)                        “Specified Employee” means an employee who is (i) an
officer of the Company or an Affiliate having annual compensation greater than
$145,000 (with certain adjustments for inflation after 2008), (ii) a
five-percent owner of the Company or (iii) a one-percent owner of the Company
having annual compensation greater than $150,000.  For purposes of this Section,
no more than 50 employees (or, if lesser, the greater of three or 10 percent of
the employees) shall be treated as officers.  Employees who (i) normally work
less than 17 1/2 hours per week, (ii) normally work not more than 6 months
during any year, (iii) have not attained age 21, (iv) are included in a unit of
employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and the Company
or an Affiliate (except as otherwise provided in regulations issued under the
Code) or (v) who have not completed six months of service shall be excluded for
purposes of determining the number of officers for this determination.  For
purposes of this Section, the term “five-percent owner” (“one-percent owner”)
means any person who owns more than five percent (one percent) of the
outstanding stock of the Company or stock possessing more than five percent (one
percent) of the total combined voting power of all stock of the Company.  For
purposes of determining ownership, the attribution rules of Section 318 of the
Code shall be applied by substituting “five percent” for “50 percent” in
Section 318(a)(2)(C) and the rules of Sections 414(b), 414(c) and 414(m) of the
Code shall not apply.  For purposes of this Section, the term “compensation” has
the meaning given such term by Section 414(q)(4) of the Code.  The determination
of whether You are a Specified Employee will be based on a December 31
identification date such that if You satisfy the above definition of Specified
Employee at any time during the 12-month period ending on December 31, You will
be treated as a Specified Employee if You have a Termination of Employment
during the 12-month period beginning on the first day of the fourth month
following the identification date.  This definition is intended to comply with
the “specified employee” rules of Section 409A(a)(2)(B)(i) of the Code and shall
be interpreted accordingly.

 

(q)                        “Termination of Employment” means the termination of
Your employment and service with the Company and all Affiliates.  You will not
be considered as having had a Termination of Employment if (i) You continue to
provide services to the Company or any Affiliate as an employee or independent
contractor at an annual rate that is more than 20 percent of the services
rendered, on average, during the immediately preceding 36 months of employment
(or, if employed less than 36 months, such lesser period) or (ii) You are on
military leave, sick leave or other bona fide leave of absence so long as the
period of such leave does not exceed six months, or if longer, so long as Your
right to reemployment with the Company or any Affiliate is provided either by
statute or by contract.  If the period of leave (i) ends or (ii) exceeds six
months and Your right to reemployment is not provided either by statute or by
contract, the Termination of Employment will be deemed to occur on the first
date immediately following such six-month period if not reemployed by the
Company or any Affiliate before such time and

 

5

--------------------------------------------------------------------------------


 

eligibility for payments and benefits hereunder will be determined as of that
time.  Termination of Employment shall be construed consistent with the meaning
of a “separation from service” under Section 409A of the Code.

 

(r)                           “Total Disability” means Your inability, through
physical or mental illness or accident, to perform the majority of Your usual
duties and responsibilities hereunder (as such duties are constituted on the
date of the commencement of such disability) in the manner and to the extent
required under this Agreement for a period of at least ninety (90) consecutive
days.  Total Disability shall be deemed to have occurred on the first day
following the expiration of such ninety (90) day period.

 

(s)                         “Trade Secrets” means any and all information
concerning, relating to and/or in the possession of, the Company and/or its
Affiliates and/or the Business of the Company that qualifies as a trade secret
as defined by the laws of the State of Georgia on the date of this Agreement and
as such laws are amended from time to time thereafter.

 

(t)                           “Voting Stock” means the then outstanding
securities of an entity entitled to vote generally in the election of members of
that entity’s Board of Directors.

 

2.                                      Employment; Duties.

 

(a)                         The Company agrees to employ You as President and
Chief Operating Officer of the Company with the duties and responsibilities
generally associated with such position and such other reasonable additional
responsibilities and positions as may be added to Your duties from time to time
by the Chief Executive Officer or the Board of Directors consistent with Your
position.

 

(b)                        During Your employment hereunder, You shall
(i) diligently follow and implement all Company employee policies and all
management policies and decisions communicated to You by the Chief Executive
Officer or the Board of Directors; and (ii) timely prepare and forward to the
Chief Executive Officer or the Board of Directors all reports and accountings as
may be reasonably requested of You.

 

3.                                      Term.  The term hereof shall continue
until December 31, 2012 unless terminated earlier pursuant to the terms and
conditions of this Agreement (the “Term”).  Thereafter, the Term will renew
hereunder automatically for successive one-year periods unless either party
gives written notice to the other not less than ninety (90) days prior to the
end of the Term hereof (or any subsequent anniversary, as the case may be) that
such party does not wish the Term to be so extended, and under such
circumstances, the Term and this Agreement will terminate by its terms on
December 31, 2012 (or such subsequent anniversary, as the case may be). 
Notwithstanding the foregoing, upon the occurrence of a Change in Control Event,
the Term shall be automatically extended so that the Term shall continue in full
force and effect until the date which is twenty-four (24) months from the date
of a Change in Control Event and thereafter will renew automatically as of such
date and successive one-year periods thereafter, unless prior notice is given,
as provided above.

 

6

--------------------------------------------------------------------------------


 

4.                                      Compensation.

 

(a)                         (1)  You shall be paid an annual base salary of not
less than Four Hundred and Ninety Thousand Seven Hundred Dollars ($490,700) per
year (the “Base Salary”).  The Base Salary shall accrue and be due and payable
in equal, or as nearly equal as practicable, biweekly installments and the
Company may deduct from each such installment all amounts required to be
deducted and withheld in accordance with applicable federal and state income,
FICA and other withholding tax requirements.

 

(2)  The Base Salary shall be reviewed by the Board of Directors at least once
during each year of the Term and may be increased from time to time and at any
time by the Board of Directors.  The Base Salary shall in no event be reduced or
decreased below the highest level attained at any time by You, unless You and
the Board of Directors agree to implement a salary reduction program for cost
abatement purposes.

 

(b)                        For each fiscal year of the Company, You shall be
entitled to receive an annual target bonus opportunity in an amount equal to
eighty percent (80%) of Your Eligible Earnings (the “Annual Target Bonus”), with
the ability to earn Fifty Percent (50%) (threshold) to at least One Hundred
Fifty Percent (150%) (maximum) of Your Annual Target Bonus if the bonus criteria
for such annual period, as set by the Board of Directors of the Company, are
satisfied (the “Target Bonus Payment”); provided that if such bonus criteria are
not satisfied at the threshold level or higher, no Annual Target Bonus shall be
payable.  The criteria to earn Your Annual Target Bonus and other levels between
the threshold and maximum for each year of the Term shall be based upon good
faith negotiations between You and the Board of Directors.  All Target Bonus
Payments that become payable shall be paid to You in accordance with the
applicable bonus plan but in no event later than 2½ months after the end of the
fiscal year of the Company to which Your Target Bonus Payments relate.

 

(c)                         While You are performing the services described
herein, the Company shall reimburse You for all reasonable and necessary
expenses incurred by You in connection with the performance of Your duties of
employment hereunder in accordance with the Company’s expense reimbursement
policy, as applied to the Company’s executive officers, as soon as
administratively practicable but no later than 2 ½ months after the end of the
year in which You incur the reimbursable expense.

 

5.                                      Equity Rights.

 

(a)                         The stock options and restricted stock units granted
by the Company to You from time to time are hereinafter collectively called the
“Stock Options and RSUs.”  You shall be given the period permitted under Your
respective Stock Option agreements to exercise Your Stock Options after Your
termination of employment, except as otherwise provided in Section 5(b) below.

 

(b)                        Vested Stock Options shall be exercisable for ninety
(90) days following termination of employment, provided that if You are
prohibited from exercising vested stock options during such ninety (90) day
period due to having material non-public information about the Company, such
exercise period shall be extended until ten (10) days following the date that
You no longer have material non-public information about

 

7

--------------------------------------------------------------------------------


 

the Company, but in no event shall the vested Stock Options be exercisable
beyond their latest expiration date as set forth in the respective Stock Option
agreements.

 

(c)                                  In the event no provision is made for the
continuance, assumption or substitution by the Company or its successor in
connection with a Change in Control Event of Your outstanding Stock Options and
RSUs, then contemporaneously with the Change in Control Event, Your outstanding
Stock Options and RSUs shall become immediately vested in full provided You have
not previously incurred a Termination of Employment prior to such Change in
Control Event, except that if any of your RSUs contain performance criteria for
payment (either alone or in combination with any continued employment or other
requirements), then any tranche of such award for which the performance period
shall have ended prior to the date of the Change in Control Event shall not be
affected by the provisions of this Section 5(c).  For example, if an RSU had
separate performance periods for each of three tranches and the Change in
Control Event occurred during the second such performance period, the second and
third tranches would fully vest upon the Change in Control Event and the first
tranche would vest (or not) based on the actual achievement of the performance
goals applicable to the first performance period.

 

6.                                      Termination.

 

(a)                         A Termination of Employment shall occur only as
follows:

 

(1)                                  For Cause immediately by the Company; or

 

(2)                                  At Your option for Good Reason; or

 

(3)                                  At Your option upon thirty (30) days prior
written notice of termination delivered by You to the Company; or

 

(4)                                  For any reason (other than For Cause or
Your death or Total Disability) by the Company upon three (3) calendar months
prior written notice of termination delivered to You; or

 

(5)                                  By the Company upon Your death; or

 

(6)                                  By the Company because of Your Total
Disability upon thirty (30) days prior written notice of termination delivered
to you.

 

(b)                        If You have a Termination of Employment that is not
in connection with a Change in Control Event (i) by the Company (other than for
Cause, Your death or Your Total Disability) or (ii) by You for Good Reason, then
the following terms shall apply:

 

(i) You shall be paid an amount equal to (A) one hundred and fifty percent
(150%) of the sum of (x) Your Base Salary as of the effective date of Your
Termination of Employment and (y) Your Annual Target Bonus for the year in which
your Termination of Employment occurs, less (B) the amount of the Non-Compete
Payment (as defined in Section 9(d)).  Subject to Section 19 below, such

 

8

--------------------------------------------------------------------------------


 

amount shall be paid in a lump sum as soon as administratively practicable (and
within thirty (30) days) after Your Termination of Employment.  However, You
will not be entitled to any payment under this Section 6(b) if you previously
received payments under Section 6(c) below.

 

(ii) You shall become immediately vested in all Your outstanding Stock Options
and RSUs that otherwise would have vested during the 18-month period immediately
following such Termination of Employment, except that if any of Your RSUs
contain performance criteria for payment (either alone or in combination with
any continued employment or other requirements), then any tranche of such award
for which the performance period shall have ended prior to the date of the date
of Your Termination of Employment shall not be affected by the provisions of
this Section 6(b)(ii).  For example, if an RSU had separate performance periods
for each of three tranches and Your Termination of Employment occurred during
the second such performance period, the second and third tranches would fully
vest upon Your Termination of Employment and the first tranche would vest (or
not) based on the actual achievement of the performance goals applicable to the
first performance period.

 

(iii) You shall be paid an amount equal to the monthly cost to provide the group
medical, dental, vision and/or prescription drug plan benefits sponsored by the
Company and in which You participated as of Your Date of Termination, if any,
multiplied by 18 months (the “COBRA Payment”).  For purposes of this clause
(iii), the cost of such benefits will be calculated based on the “applicable
premium” determined in accordance with Code Section 4980B(f)(4) and the
regulations issued thereunder (less the 2% administrative fee but including the
active-employee rate for such coverage) for the year in which Your Date of
Termination occurs.  Subject to Section 19 below, the COBRA Payment shall be
paid in a lump sum as soon as administratively practicable (and within thirty
(30) days) after Your Termination of Employment.

 

(iv) You shall be paid a pro-rata Annual Target Bonus for the year in which Your
Termination of Employment occurs (the “Final Year Bonus”), equal to the product
of (A) the amount You would have earned, if any, under the annual bonus plan for
such year based on actual financial performance (without regard to personal
performance metrics), and (B) a fraction, the numerator of which is the number
of days in the fiscal year through Your Termination of Employment, and the
denominator of which is 365.  Subject to Section 19 below, the Final Year Bonus
shall be paid in a lump sum on the date bonus awards are paid to other
participants in the applicable bonus plan (but in no event later than 2½ months
after the end of the fiscal year of the Company to which the Final Year Bonus
relates).

 

(v) You shall be paid Your Base Salary through the Date of Termination to the
extent not theretofore paid (“Accrued Salary”) on the Company’s normal payroll
date next following Your Termination of Employment and, to the extent not
theretofore paid or provided, the Company shall timely pay or provide to You any

 

9

--------------------------------------------------------------------------------


 

other vested amounts or benefits required to be paid or provided or which You
are eligible to receive under any retirement, death, disability or similar plan
or program of the Company outside the scope of this Agreement (“Other Vested
Benefits”) in accordance with the terms of the plan or program under which they
are otherwise payable.

 

(c)                         If a Non-Public Change in Control Event occurs
within twelve (12) months following the effective date of this Agreement (and
such Non-Public Change-in-Control constitutes a “change in control event” within
the meaning of Section 409A of the Code and applicable regulations) and you have
not previously incurred a Termination of Employment, You shall be paid as soon
as administratively practicable (and within thirty (30) days) after such Change
in Control Event an amount equal to one hundred and fifty percent (150%) of the
sum of (i) Your Base Salary as of the effective date of the Non-Public Change in
Control Event and (ii) Your Annual Target Bonus for the year in which the
Non-Public Change in Control Event occurs.  In the event You receive any
payments under this Section 6(c), Your right to receive payments under Sections
6(b), 6(d) and 9(d) will be terminated.  In addition, if You have a Termination
of Employment in connection with a Non-Public Change in Control Event as
described in this Section 6(c) either (A) by the Company (other than for Cause,
Your death or Your Total Disability) or (B) by You for Good Reason,, then the
following additional terms shall apply:

 

(i) You shall become immediately vested in all Your outstanding Stock Options
and RSUs, except that if any of Your RSUs contain performance criteria for
payment (either alone or in combination with any continued employment or other
requirements), then any tranche of such award for which the performance period
shall have ended prior to the date of the date of Your Termination of Employment
shall not be affected by the provisions of this clause.

 

(ii) You shall be paid the COBRA Payment as described and upon the terms set
forth in Section 6(b)(iii) above.

 

(iii) You shall be paid a prorata Final Year Bonus as described and upon the
terms set forth in Section 6(b)(iv) above.

 

(iv) You shall be paid Your Accrued Salary and Other Vested Benefits as
described and upon the terms set forth in Section 6(b)(v) above.

 

(d)                        If, in connection with a Public Change in Control
Event (or a Non-Public Change-in-Control that does not meet the definition of a
“change in control event” in Section 409A of the Code and applicable regulations
or that does not occur within twelve (12) months following the effective date of
this Agreement), You have a Termination of Employment either (A) by the Company
(other than for Cause, Your death or Your Total Disability) or (B) by You for
Good Reason, then the following terms shall apply:

 

(i) You shall be paid an amount equal to (a) one hundred and fifty percent
(150%) of the sum of (i) Your Base Salary as of the effective date of Your
Termination of Employment and (ii) Your Annual Target Bonus for the year in
which Your

 

10

--------------------------------------------------------------------------------


 

Termination of Employment occurs less (b) the amount of the Non-Compete
Payment.  Subject to Section 19 below, such amount shall be paid in a lump sum
as soon as administratively practicable (and within thirty (30) days) after Your
Termination of Employment.  However, You will not be entitled to any payment
under this Section 6(d) if you have received payments under Section 6(c) above.

 

(ii) You shall become immediately vested in all Your outstanding Stock Options
and RSUs, except that if any of Your RSUs contain performance criteria for
payment (either alone or in combination with any continued employment or other
requirements), then any tranche of such award for which the performance period
shall have ended prior to the date of the date of Your Termination of Employment
shall not be affected by the provisions of this clause.

 

(iii) You shall be paid the COBRA Payment as described and upon the terms set
forth in Section 6(b)(iii) above.

 

(iv) You shall be paid a prorata Final Year Bonus as described and upon the
terms set forth in Section 6(b)(iv) above.

 

(v) You shall be paid Your Accrued Salary and Other Vested Benefits as described
and upon the terms set forth in Section 6(b)(v) above.

 

(e)                         If You have a Termination of Employment by the
Company for Cause, Your death or Your Total Disability or by You other than for
Good Reason, the Company will have no obligations to pay You any amount beyond
the effective date of such Termination of Employment whether as Base Salary,
Annual Target Bonus or otherwise or to provide You with any benefits arising
hereunder or otherwise except for the timely payment of Accrued Salary and Other
Vested Benefits or as required by law.

 

(f)                           For purposes of this Section 6, Your Termination
of Employment will be deemed to be in connection with a Change in Control Event
if it occurs on or within two (2) years after the Change in Control Event or
after the public announcement of or execution of a definitive agreement for a
transaction or event that would, if consummated, be a Change in Control Event.

 

(g)                        The elimination of any payment upon a Non-Public
Change in Control Event that occurs more than twelve (12) months following the
effective date of this Agreement is intended to comply with the subsequent
deferral rule of Section 409A of the Code and shall be construed accordingly.

 

7.                                      Confidential Information and Trade
Secrets.  You acknowledge that the nature of Your engagement by the Company is
such that You shall have access to the Confidential Information and the Trade
Secrets, each of which has great value to the Company, provides the Company a
competitive advantage, and constitutes the foundation upon which the Business of
the Company is based.  You agree to hold all of the Confidential Information and
the Trade Secrets in confidence and to not use, disclose, publish or otherwise
disseminate any of such Confidential Information and the Trade Secrets to any
other person, except to the extent such disclosure is (i) necessary to the
performance of this Agreement and in furtherance of the

 

11

--------------------------------------------------------------------------------


 

Company’s best interests, (ii) required by applicable law, (iii) as a result of
portions of the Confidential Information and/or the Trade Secrets becoming
lawfully obtainable from other sources, (iv) authorized in writing by the
Company, or (v) necessary to enforce this Agreement.  The restrictions set forth
in this Section 7 shall remain in full force and effect (a) with respect to the
Confidential Information, for the three (3) year period following the effective
date of Your Termination of Employment, and with respect to the Trade Secrets,
until the Trade Secrets no longer retain their status or qualify as trade
secrets under applicable law.  Upon Your Termination of Employment, You shall
deliver to the Company all documents, records, notebooks, work papers, and all
similar material containing Confidential Information and Trade Secrets, whether
prepared by You, the Company or anyone else.

 

8.                                      Inventions and Patents.  All inventions,
designs, improvements, patents, copyrights and discoveries conceived by You
during the term of this Agreement which are useful in or directly or indirectly
relate to the business of the Company or to any experimental work carried on by
the Company, shall be the property of the Company.  You agree to promptly and
fully disclose to the Company all such inventions, designs, improvements,
patents, copyrights and discoveries (whether developed individually or with
other persons) and at the Company’s expense, to take all steps necessary and
reasonably required to assure the Company’s ownership thereof and to assist the
Company in protecting or defending the Company’s proprietary rights therein.

 

9.                                      Restrictive Covenants.

 

(a)                         Non-Competition.  You agree that during Your
employment, and for a period of eighteen (18) calendar months following
Termination of Employment, You shall not perform within the 50 states of the
United States of America any services which are in competition with the Business
of the Company during Your employment, or following Your Termination of
Employment any services which are in competition with a Material line of
Business engaged in by the Company at the time of Your Termination of
Employment, and which are the same as or similar to those services You performed
for the Company under this Agreement; provided, however, if the other business
competitive with the Business of the Company has multiple lines, divisions,
segments or units, some of which are not competitive with the Business of the
Company, nothing herein shall prevent You from being employed by or providing
services to such line, division, segment or unit that is not competitive with
the Business of the Company.  For purposes of this Section 9(a), “Material”
means a line of Business that represents 20% or more of the Company’s
consolidated revenues or adjusted EBITDA for the four fiscal quarters
immediately preceding Your Termination of Employment.

 

(b)                        Non-Recruitment.  You agree that during Your
employment and for a period of eighteen (18) calendar months following
Termination of Employment, You will not, directly or indirectly:  (1) solicit,
induce, recruit, or cause a Restricted Employee to resign employment with the
Company or its Affiliates, or (2) participate in making hiring decisions,
encourage the hiring of, or aid in the hiring process of a Restricted Employee
on behalf of any employer other than the Company and its Affiliates.  As used
herein, “Restricted Employee” means any employee of the Company or its
Affiliates with whom You had material business-related contact while performing
services under this

 

12

--------------------------------------------------------------------------------


 

Agreement, and who is:  (1) a member of executive management; (2) a corporate
officer of the Company or any of its Affiliates; or (3) any employee of the
Company or any of its Affiliates engaged in product or service development or
product or service management.

 

(c)                         Effect of Breach.  The obligation of the Company to
continue to fulfill its payment and benefit obligations to You pursuant to
Sections 6(b), 6(c), 6(d) and 9(d) is conditioned upon Your compliance with the
provisions of this Section 9 and Sections 7 and 8.  Accordingly, in the event
that You shall materially breach the provisions of this Section 9 and/or
Sections 7 and/or 8 and not cure or cease (as appropriate) such material breach
within ten (10) days of receipt of notice thereof from the Company (the “Default
Date”), the Company’s obligations under Sections 6(b), 6(c), 6(d) and 9(d) shall
terminate and You shall promptly (within thirty (30) days after the Default
Date) refund to the Company a prorata portion of the amounts previously paid to
You pursuant to Sections 6(b), 6(c) 6(d) and 9(d) equal to a fraction, the
numerator of which is the number of full months from the Default Date to the
eighteen-month (18-month) anniversary of Your Termination of Employment, and the
denominator of which is eighteen (18).  Termination of the Company’s obligations
under Sections 6(b), 6(c), 6(d) and 9(d) shall not be the Company’s sole and
exclusive remedy for a breach of this Section 9 and/or Sections 7 and/or 8.  In
addition to the remedy provided in this Section 9(c), the Company shall be
entitled to seek damages and injunctive relief to enforce this Section 9 and
Sections 7 and 8, in the event of a breach by You of this Section 9 and/or
Sections 7 and/or 8.

 

(d)                        Compensation for Restrictive Covenants.  In
consideration of Your obligations under this Section 9, upon Your Termination of
Employment (A) by the Company (other than for Cause, Your death or Your Total
Disability) or (B) by You for Good Reason, You shall be paid an amount equal to
66 2/3% of the sum of (i) Your Base Salary as of the effective date of Your
Termination of Employment and (ii) Your Annual Target Bonus for the year in
which Your Termination of Employment occurs (the “Non-Compete Payment”). 
Subject to Section 19 below, such amount shall be paid in a lump sum as soon as
administratively practicable (and within thirty (30) days) after Your
Termination of Employment.  However, You will not be entitled to any payment
under this Section 9(d) if You have received any payments under Section 6(c)
above.

 

10.                               Remedies.

 

(a)                         The parties hereto agree that the services to be
rendered by You pursuant to this Agreement, and the rights and privileges
granted to the Company pursuant to this Agreement, are of a special, unique,
extraordinary and intellectual character, which gives them a peculiar value; the
loss of which cannot be reasonably or adequately compensated in damages in any
action at law, and that a breach by You of any of the terms of this Agreement
will cause the Company great and irreparable injury and damage.  You hereby
agree that the definition of the Business of the Company set forth in Section 1
is correct, that the Company and its Affiliates conduct business throughout the
50 states of the United States of America and beyond, and that these
restrictions are reasonably necessary to protect the legitimate business
interests of the Company.  You hereby expressly agree that the Company shall be
entitled to the remedies of injunction, specific performance

 

13

--------------------------------------------------------------------------------


 

and other equitable relief to prevent a breach of this Agreement by You.  This
Section 10 shall not be construed as a waiver of any other rights or remedies
which the Company may have for damages or otherwise.

 

(b)                        In the event of any dispute over the interpretation
or application of this Agreement, the Company shall reimburse you for your
reasonable attorneys’ fees and costs incurred in connection with that dispute
unless the Company is determined, by final judgment of a court of competent
jurisdiction, to be the prevailing party on all or substantially all of the
issues in dispute, which reimbursement shall be made promptly, (and within
thirty (30) days) following final judgment.

 

11.                               Construction and Severability.  The parties
hereto agree that the provisions of this Agreement shall be presumed to be
enforceable, and any reading causing unenforceability shall yield to a
construction permitting enforcement.  In the event a court should determine not
to enforce a provision of this Agreement due to overbreadth, violation of public
policy, or similar reasons, the parties specifically authorize such reviewing
court to enforce said covenant to the maximum extent reasonable, whether said
revisions be in time, territory, scope of prohibited activities, or other
respects.  If any single covenant, provision, word, clause or phrase in this
Agreement shall be found unenforceable, it shall be severed and the remaining
covenants and provisions enforced in accordance with the tenor of the Agreement.

 

12.                               Assignment.  This Agreement and the rights and
obligations of the hereunder may not be assigned by either party hereto without
the prior written consent of the other party hereto.

 

13.                               Notices.  Except as otherwise specifically
provided herein, any notice required or permitted to be given to You pursuant to
this Agreement shall be given in writing, and personally delivered or mailed to
You by certified mail, return receipt requested, at the address set forth below
Your signature on this Agreement or at such other address as You shall designate
by written notice to the Company given in accordance with this Section 13, and
any notice required or permitted to be given to the Company, the Chairman of the
Board of Directors or the Chairman of the Leadership and Compensation Committee
of the Board of Directors shall be given in writing, and personally delivered or
mailed to that recipient by certified mail, return receipt requested, addressed
to the appropriate recipient at the address set forth under the signature of the
Chief Executive Officer of the Company or his designee on this Agreement or at
such other address as the Company shall designate by written notice to You given
in accordance with this Section 13.  Any notice complying with this Section 13
shall be deemed received upon actual receipt by the addressee.

 

14.                               Waiver.  The waiver by either party hereto of
any breach of this Agreement by the other party hereto shall not be effective
unless in writing, and no such waiver shall operate or be construed as the
waiver of the same or another breach on a subsequent occasion.

 

15.                               Governing Law.  This Agreement and the rights
of the parties hereunder shall be governed by and construed in accordance with
the laws of the State of Georgia.

 

14

--------------------------------------------------------------------------------


 

16.                               Beneficiary.  All of the terms and provisions
of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, heirs,
executors, administrators and permitted assigns.

 

17.                               Entire Agreement.  This Agreement embodies the
entire agreement of the parties hereto relating to Your employment by the
Company in the capacity herein stated and, except as specifically provided
herein, no provisions of any employee manual, personnel policies, Company
directives or other agreement or document shall be deemed to modify the terms of
this Agreement.  No amendment or modification of this Agreement shall be valid
or binding upon You or the Company unless made in writing and signed by the
parties hereto.  All prior understandings and agreements relating to Your
employment by the Company, in whatever capacity, are hereby expressly
terminated.

 

18.                               Excise Tax.

 

(a)                         If any payment or distribution by the Company and/or
any Affiliate of the Company to or for Your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then the payments and benefits payable or provided under this Agreement
(or other Payments as described below) shall be reduced (but not below the
amount of the payments or benefits provided under this Agreement) if, and only
to the extent that, such reduction will allow You to receive a greater Net After
Tax Amount than You would receive absent such reduction.

 

(b)                        The Accounting Firm will first determine the amount
of any Parachute Payments (as defined below), that are payable to You.  The
Accounting Firm also will determine the Net After Tax Amount (as defined below),
attributable to Your total Parachute Payments.

 

(c)                         The Accounting Firm will next determine the largest
amount of Payments that may be made to You without subjecting You to the Excise
Tax (the “Capped Payments”).  Thereafter, the Accounting Firm will determine the
Net After Tax Amount attributable to the Capped Payments.

 

(d)                        You then will receive the total Parachute Payments or
the Capped Payments or such other amount less than the total Parachute Payments,
whichever provides You with the higher Net After Tax Amount, but in no event
will any such reduction imposed by this Section 18 be in excess of the amount of
payments or benefits payable or provided under this Agreement.  If You will
receive the Capped Payments or some other amount lesser than the total Parachute
Payments, the total Parachute Payments will be adjusted by first reducing the
amount of any noncash benefits under this Agreement or any other

 

15

--------------------------------------------------------------------------------


 

plan, agreement or arrangement on a pro rata basis and then by reducing the
amount of any cash benefits under this Agreement or any other plan, agreement or
arrangement on a pro rata basis.  The Accounting Firm will notify You and the
Company if it determines that the Parachute Payments must be reduced and will
send You and the Company a copy of its detailed calculations supporting that
determination.

 

(e)                         As a result of the uncertainty in the application of
Code Sections 280G and 4999 at the time that the Accounting Firm makes its
determinations under this Section 18, it is possible that amounts will have been
paid or distributed to You that should not have been paid or distributed under
this Section 18 (“Overpayments”), or that additional amounts should be paid or
distributed to You under this Section 18 (“Underpayments”).  If the Accounting
Firm determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or You, which assertion the Accounting Firm
believes has a high probability of success or controlling precedent or
substantial authority, that an Overpayment has been made, that Overpayment will
be treated for all purposes as a debt ab initio that You must repay to the
Company together with interest at the applicable Federal rate under Code Section
7872; provided, however, that no debt will be deemed to have been incurred by
You and no amount will be payable by You to the Company unless, and then only to
the extent that, the deemed debt and payment would either reduce the amount on
which You are subject to tax under Code Section 4999 or generate a refund of tax
imposed under Code Section 4999.  If the Accounting Firm determines, based upon
controlling precedent or substantial authority, that an Underpayment has
occurred, the Accounting Firm will notify You and the Company of that
determination and the amount of that Underpayment will be paid to You by the
Company promptly (and no later than thirty (30) days) after the final
determination of the Underpayment, which is when Your legally binding right to
such Underpayment first arises.

 

(f)                           For purposes of this Section 18, the following
terms shall have their respective meanings:

 

(i)                                     “Accounting Firm” means the· independent
accounting firm engaged by the Company in the Company’s sole discretion.

 

(ii)                                  “Net After Tax Amount” means the amount of
any Parachute Payments, Capped Payments or other payments described in this
Section 18, as applicable, net of taxes imposed under Code Sections 1, 3101(b)
and 4999 and any State or local income taxes applicable to You on the date of
payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.

 

(iii)                               “Parachute Payment” means a payment that is
described in Code Section 280G(b)(2), determined in accordance with Code Section
280G and the regulations promulgated or proposed thereunder.

 

16

--------------------------------------------------------------------------------


 

(g)                        The fees and expenses of the Accounting Firm for its
services in connection with the determinations and calculations contemplated by
the preceding subsections shall be borne by the Company.  If such fees and
expenses are initially paid by You, the Company shall reimburse You the full
amount of such fees and expenses within five business days after receipt from
You of a statement therefore and reasonable evidence of Your payment thereof but
in no event later than the end of the year immediately following the year in
which You incur such reimbursable fees and expenses.

 

(h)                        The Company and You shall each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or You, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by the preceding subsections.  Any determination by the Accounting
Firm shall be binding upon the Company and You.

 

(i)                            The federal, state and local income or other tax
returns filed by You shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
You.  You, at the request of the Company, shall provide the Company true and
correct copies (with any amendments) of Your federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such conformity.

 

19.                               Tax Liabilities and Code Section 409A.  Any
payments or benefits that you receive pursuant to this Agreement shall be
subject to reduction for any applicable employment or withholding taxes. 
Notwithstanding any other provision of this Plan, if You are a Specified
Employee as of Your Termination of Employment, and if the amounts that You are
entitled to receive pursuant to Section 6 or Section 9 are not otherwise exempt
from Section 409A of the Code, then to the extent necessary to comply with
Section 409A, no payments for such amounts may be made under this Agreement
(including, if necessary, any payments for welfare or other benefits in which
case You may be required to pay for such coverage or benefits and receive
reimbursement when payment is no longer prohibited) before the first day of the
seventh (7th) month after Your Termination of Employment or, if earlier, Your
date of death (as applicable, the “Section 409A Delay Period”).  All such
amounts that would have otherwise been required to be paid during the Section
409A Delay Period shall be paid to You in one lump sum payment as soon as
administratively feasible (but no more than thirty (30) days) after the end of
the Section 409A Delay Period.  All such remaining payments shall be made as if
they had begun as set forth in this Agreement.  For purposes of this Agreement,
Your rights to payments shall be treated as rights to receive a series of
separate payments as described in Treas. Reg. Section 1.409A-2(b)(2), for
purposes of Section 409A of the Code.  This Agreement is intended to comply with
the applicable requirements of Section 409A of the Code and shall be construed
and interpreted in accordance therewith.  The Company shall have the sole
authority to make any accelerated distribution permissible under Treas. Reg.
Section 1.409A-3(j)(4) to You of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4). The
Company may at any time amend, suspend or terminate this Agreement, or any
payments to be made hereunder, as necessary to be in compliance with Section
409A of the Code

 

17

--------------------------------------------------------------------------------


 

to avoid the imposition on You of any potential excise taxes relating to Section
409A.  To the extent that You incur liability for excise taxes, penalties or
interest under Section 409A of the Code because any nonqualified deferred
compensation plan of the Company fails to comply with Section 409A, the Company
will make a special reimbursement payment to You equal to the sum of (i) Your
liability for excise taxes, penalties or interest under Section 409A and (ii)
all taxes attributable to the special reimbursement payment, at the time such
taxes, penalties and interest are required to be remitted to the applicable
authorities and by the end of Your taxable year next following the year in which
the taxes that are the subject of the audit or litigation are remitted to the
taxing authorities or, where no such taxes are remitted, the end of Your taxable
year following the year in which the audit is completed or there is a final and
non-appealable settlement or resolution of the litigation.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, You and the Company have executed and delivered this
Agreement as of the date first shown above.

 

YOU:

THE COMPANY:

 

 

JOSEPH M. WETZEL

EARTHLINK, INC.

 

 

 

 

/s/ Joseph M. Wetzel

 

By:

/s/ Rolla Huff

 

 

Address:

1375 Peachtree Street

Name:

Rolla Huff

 

Atlanta, GA 30309

Title:

Chief Executive Officer

 

Address:

1375 Peachtree Street

 

 

Atlanta, GA 30309

 

19

--------------------------------------------------------------------------------